Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 9-18 in the reply filed on 15 June 2022 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3 and 9 recites “the number of voids”, and this limitation is considered to lack antecedent basis.  For claim interpretation, this limitation is considered to recite “a number of voids.”
As claims 13-15 depend on claim 3, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 3, claims 13-15 are also held to be rejected.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/150678 A1 (referenced below using its counterpart English-language publication U.S. 2020/0290315 A1, “Hiramatsu”).
Considering claims 1, 2, 4, and 5 Hiramatsu discloses a metal-clad laminate comprising an insulating layer 2 made of a thermoplastic liquid crystal polymer film and a metal foil 6 deposited upon the insulating layer, wherein the metal-clad laminate exhibits dimensional stability of ±0.1% or less in both a longitudinal and a transverse direction, peel strength (viz. adhesion strength or pull strength) of 0.8 N/mm or greater, and low insertion loss (less than -0.6 dB/ 10 cm at 40 GHz); Hiramatsu abs., ¶ 0077, ¶ 0126-0134, Table 6, and clm. 1 and 2.  Hiramatsu is analogous, as it is from the same field of endeavor as that of the instant application (copper-clad laminate).  It is noted that the liquid crystal polymer film may be formed of a composition substantially similar to ones used in the instant application (e.g. Vecstar CT-Z and Vecstar CT-F, see id. Ex. 1 and 2), and that the metal foil is a copper foil having ten-point mean roughness Rz (viz. Rzjis) of 0.5 to 3.0 µm (id. ¶ 0034-0039 and Ex. 1 and 2).  
With respect to claims 1, 2, 4, and 5, the only limitations not expressly disclosed by the reference RSm of the metal foil and the property of plate thickness accuracy and.  Re: the former, it is noted that the copper foils of the reference have the same Rzjis as the foils of the instant application, and at least a few of the foils appear substantially similar.  By this, it is contended that the claimed RSm value is either inherent to at least some of the metal foils used in the reference (e.g. 3EC-M2S-VLP) or alternatively would be obvious in view of the substantially similar Rzjis values and desired properties of the resulting laminate.  Re: the latter, it is noted that the method taught in Hiramatsu are substantially similar to that of the instant application; the materials used in the reference are close to identical, if not the same as that of the instant application; and the resulting properties (e.g. peel strength and dimensional stability) are also significantly similar to those of the instant application.  Furthermore, as even the comparative examples of the instant application (which are processed according to parameters deemed less-than-optimal) has the claimed thickness accuracy, the optimal processing parameters (e.g. as recited in claim 8) is not considered necessary in order to obtain the claimed thickness accuracy.  As such, although thickness accuracy as required is not expressly disclosed, this is considered to naturally flow from the reference, in view of the substantial similarities between the reference and the instant application.  Hiramatsu is considered to anticipate or render obvious claims 1, 2, 4, and 5.
Considering claim 3, in view of the substantially similar laminate processing procedure and the fact that the instant application attributes reduction of voids to the selection of a foil having the proper Rzjis (which the foil of Hiramatsu has), claim 3 is considered to be anticipated or rendered obvious.
Considering claim 6, Hiramatsu discloses usage of liquid LCP having melting point of 335 oC (Hiramatsu Table 6).
Considering claim 9, this claim depends on claim 2 and further recites the recitations of claims 3.  Limitations of claims 2 and 3 are met by the prior art, as discussed above.
Considering claim 10, this claim depends on claim 2 and further recites the recitations of claims 4.  Limitations of claims 2 and 4 are met by the prior art, as discussed above.
Considering claim 11, this claim depends on claim 2 and further recites the recitations of claims 5.  Limitations of claims 2 and 5 are met by the prior art, as discussed above.
Considering claim 12, this claim depends on claim 2 and further recites the recitations of claims 6.  Limitations of claims 2 and 6 are met by the prior art, as discussed above.
Considering claim 13, this claim depends on claim 3 and further recites the recitations of claims 4.  Limitations of claims 3 and 4 are met by the prior art, as discussed above.
Considering claim 14, this claim depends on claim 3 and further recites the recitations of claims 5.  Limitations of claims 3 and 5 are met by the prior art, as discussed above.
Considering claim 15, this claim depends on claim 3 and further recites the recitations of claims 6.  Limitations of claims 3 and 6 are met by the prior art, as discussed above.
Considering claim 16, this claim depends on claim 4 and further recites the recitations of claims 5.  Limitations of claims 4 and 5 are met by the prior art, as discussed above.
Considering claim 17, this claim depends on claim 4 and further recites the recitations of claims 6.  Limitations of claims 4 and 6 are met by the prior art, as discussed above.
Considering claim 18, this claim depends on claim 5 and further recites the recitations of claims 6.  Limitations of claims 5 and 6 are met by the prior art, as discussed above.

Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/170779 A1 (referenced below using its counterpart English-language publication U.S. 2018/0134025 A1, “Nakashima”).
Considering claims 1, 2, 4, and 5 Nakashima discloses a metal-clad laminate comprising an insulating layer 2 made of a thermoplastic liquid crystal polymer film and a metal foil 3 deposited upon the insulating layer, wherein the metal-clad laminate exhibits dimensional stability of ±0.1% or less in both a longitudinal and a transverse direction, peel strength (viz. adhesion strength or pull strength) of 0.8 N/mm or greater, and low insertion loss (less than -0.62 dB/ 10 cm at 40 GHz); Nakashima abs., ¶ 0107, ¶ 0132-0137, Table 6, and clm. 1 and 4.  Nakashima is analogous, as it is from the same field of endeavor as that of the instant application (copper-clad laminate).  Nakashima discloses that the metal foil is a copper foil having ten-point mean roughness Rz (viz. Rzjis) of 0.5 to 3.0 µm (id. ¶ 0040 and various working examples).  
With respect to claims 1, 2, 4, and 5, the only limitations not expressly disclosed by the reference RSm of the metal foil and the property of plate thickness accuracy and.  Re: the former, it is noted that the copper foils of the reference have the same Rzjis as the foils of the instant application, and at least a few of the foils appear substantially similar.  By this, it is contended that the claimed RSm value is either inherent to at least some of the metal foils used in the reference (e.g. BHYX-92F-HA having Rzjis of 0.9 µm) or alternatively would be obvious in view of the substantially similar Rzjis values and desired properties of the resulting laminate.  Re: the latter, it is noted that the method taught in Hiramatsu are substantially similar to that of the instant application; the materials used in the reference are close to identical, if not the same as that of the instant application; and the resulting properties (e.g. peel strength and dimensional stability) are also significantly similar to those of the instant application.  As even the comparative examples of the instant application (which are processed according to parameters deemed less-than-optimal) has the claimed thickness accuracy, the optimal processing parameters (e.g. as recited in claim 8) is not considered necessary in order to obtain the claimed thickness accuracy.  Furthermore, even assuming the optimal processing parameters were necessary (which is not conceded in view of the various disclosed examples), it is noted that Nakashima expressly discloses heat treatment occurring for 0.15 to 2 minutes at a temperature 2-5 °C higher than the melting point of the liquid crystal polymer constituting the insulating layer 2 (e.g. id. Table 6 Ex. 7-10 and Table 9 Ex. 17 and 18).  As the processing conditions of the prior art fall within the optimal processing conditions of the instant application, and as the instant application attributes numerous advantageous properties to these optimal processing conditions, the laminate of Nakashima is considered inherently possess or could be adjusted to have the claimed thickness accuracy.  Nakashima is considered to anticipate or render obvious claims 1, 2, 4, and 5.
Considering claim 3, in view of the substantially similar laminate processing procedure and the fact that the instant application attributes reduction of voids to the selection of a foil having the proper Rzjis (which the foil of Nakashima has), claim 3 is considered to be anticipated or rendered obvious.
Considering claim 6, Nakashima discloses usage of liquid LCP having melting point of 315 oC (Nakashima Table 9).
Considering claim 9, this claim depends on claim 2 and further recites the recitations of claims 3.  Limitations of claims 2 and 3 are met by the prior art, as discussed above.
Considering claim 10, this claim depends on claim 2 and further recites the recitations of claims 4.  Limitations of claims 2 and 4 are met by the prior art, as discussed above.
Considering claim 11, this claim depends on claim 2 and further recites the recitations of claims 5.  Limitations of claims 2 and 5 are met by the prior art, as discussed above.
Considering claim 12, this claim depends on claim 2 and further recites the recitations of claims 6.  Limitations of claims 2 and 6 are met by the prior art, as discussed above.
Considering claim 13, this claim depends on claim 3 and further recites the recitations of claims 4.  Limitations of claims 3 and 4 are met by the prior art, as discussed above.
Considering claim 14, this claim depends on claim 3 and further recites the recitations of claims 5.  Limitations of claims 3 and 5 are met by the prior art, as discussed above.
Considering claim 15, this claim depends on claim 3 and further recites the recitations of claims 6.  Limitations of claims 3 and 6 are met by the prior art, as discussed above.
Considering claim 16, this claim depends on claim 4 and further recites the recitations of claims 5.  Limitations of claims 4 and 5 are met by the prior art, as discussed above.
Considering claim 17, this claim depends on claim 4 and further recites the recitations of claims 6.  Limitations of claims 4 and 6 are met by the prior art, as discussed above.
Considering claim 18, this claim depends on claim 5 and further recites the recitations of claims 6.  Limitations of claims 5 and 6 are met by the prior art, as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/757,566 in view of Nakashima.  Claims 1-6 of App ‘566 recites various limitations recited in the claims of the instant application (including melting point of the liquid crystal polymer, variation in thickness, peel strength).  Furthermore, the laminate of App ‘566 is processed according to a method substantially similar to the optimal condition used for the instant application.  The only limitations missing are those concerning roughness of the metal layer.  However, usage of a metal layer having the requisite roughness values are taught in Nakashima.
This is a provisional nonstatutory double patenting rejection.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781